511 Pa. 376 (1986)
514 A.2d 1373
COMMONWEALTH SECURITIES AND INVESTMENTS, INC. (formerly Henry Fisher & Co., Inc., d/b/a Henry Fisher Municipals)
v.
COMMONWEALTH of Pennsylvania, Appellant.
C.C. COLLINGS & CO., INC.
v.
COMMONWEALTH of Pennsylvania, Appellant.
A.E. MASTEN & COMPANY, INC.
v.
COMMONWEALTH of Pennsylvania, Appellant.
Supreme Court of Pennsylvania.
Argued September 16, 1986.
Decided October 1, 1986.
*377 Michael A. Roman, Deputy Atty. Gen., Harrisburg, for appellant.
Foster S. Goldman, Jr., Robert T. Harper, Berkman, Ruslander, Pohl, Lieber & Engel, Pittsburgh, for A.E. Masten & Co.
P.J. DiQuinzio, West Chester, Francis Mazzola, Dechert, Price & Rhoads, Harrisburg, for C.C. Collings & Co.
John D. O'Brien, Pittsburgh, for Commonwealth Securities & Investments, etc.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Orders affirmed on the opinion of the Commonwealth Court authored by The Honorable Theodore O. Rogers.
ZAPPALA, J., did not participate in the consideration or decision of this case.